Exhibit 10.11.5

TRAILER BRIDGE, INC.

SECTION 409A AMENDMENTS

TO

OPTION AWARD AGREEMENTS

Pursuant to Section 7.1 of the Trailer Bridge, Inc. Stock Incentive Plan (“Key
Employee Plan”) and Section 7.1 of the Trailer Bridge, Inc. Non-Employee
Director Stock Incentive Plan (“Non-Employee Director Plan”), the Compensation
Committee, in its capacity as administrator of the two plans, hereby amends each
outstanding Option Award Agreement between Trailer Bridge, Inc. (“Company”) and
a Key Employee or Non-Employee Director entered into under the Key Employee Plan
or Non-Employee Director Plan as follows in order to bring each such Option
Award Agreement into full compliance with all applicable requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and to make
certain other changes which are beneficial to such Key Employees and
Non-Employee Directors.

The following amendments shall be effective as of January 1, 2009.

1. Initially capitalized terms used in this Amendment and not expressly
otherwise defined herein shall have the meanings given to such terms under the
Key Employee Plan, Non-Employee Director Plan or applicable Option Award
Agreement.

2. It is the intent of the Committee that under no circumstances may an Option
be exercised after its Expiration Date. In order to clarify this intent, the
last sentence of Section 1(a) of the Option Award Agreements issued under the
Key Employee Plan are hereby amended in its entirety to provide as follows:

“The Option may not be exercised prior to the Initial Exercise Date set forth in
the signature page hereof or after the Expiration Date set forth thereon.
Furthermore, except as otherwise expressly provided herein, the Option shall not
be exercisable after the termination of the Optionee’s employment with the
Company or any Affiliate of the Company (“Employment”).”

3. Section 1(b) of each Option Agreement is hereby amended by the addition of
the following sentence at the end thereof:

“The aggregate purchase price for the Shares for which the Option is exercised
may also be paid by having the Company reduce the number of Shares delivered to
Optionee upon exercise.

4. Section 9 is hereby amended by the addition of the following new sentence at
the end thereof:

“In no event shall the Committee adjust the terms of the Option in a manner that
could cause the Option to be treated as a grant of an new Option for purposes of
Section 409A of the Code and Treas. Reg. § 1.409A-1(b)(5)(v).”



--------------------------------------------------------------------------------

5. Except as otherwise expressly provide above, this Amendment shall not affect
the terms and conditions of an Option and each Option Award Agreement shall
continue in full force and effect following this Amendment. This Amendment shall
not change the number of shares subject to an Option, the exercise price of an
Option, the vesting schedule of an Option or otherwise modify an Option in any
way that could cause the Option, as so amended, to be deemed a grant of a new
option pursuant to Treas. Reg. §1.409A-1(b)(5)(v).

Approved by the Compensation Committee on December     , 2008

 

2